     Case: 3:21-cr-00043-MJN Doc #: 2 Filed: 04/13/21 Page: 1 of 2 PAGEID #: 6




                        UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                   Case No .

      Plaintiff,                            .! !i   Q   .! f   T   !i f   M!GHAEL .J. N·EWh~AN
            v .                             18   u. s . c .    §   922 (g) (1)

MAC DORSEY, also known as                   FORFEITURE
Mac Dorsey III,                                                                            .....

      Defendant .

The Grand Jury charges :
                                                                                   -
                                                                                   < .,)           ,1   '




                                   COUNT ONE

                  [18 U.S . C . §§ 922 (g) (1) and 924 (a) (2)]

      On or about September 17 , 2020 , in the Southern District of

Ohio , defendant MAC DORSEY, also known as Mac Dorsey III,

knowing that he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year ,

knowingly possessed a firearm , and this firearm was i n and

affecting commerce , and had been shipped and transported in

interstate and foreign commerce .

      In violation of Title 18 , United States Code, Section

922 (g) (1) and 924 (a) (2) .




                                 Page 1 of 2
     Case: 3:21-cr-00043-MJN Doc #: 2 Filed: 04/13/21 Page: 2 of 2 PAGEID #: 7




                               FORFEITURE ALLEGATION

        Upon conviction of the offense set forth in Count 1 of this

Indictment ,   defendant MAC DORSEY, also known as Mac Dorsey III ,

shall    forfeit    to   the   United    States ,      pursuant   to   18   O. S . C.

§   924 (d) (1) and 28 U. S.C . § 2461 (c) , any f i rearms and ammunition

involved in or used i n such violation , including but not limited

to , a 9mm Springfield XDS pistol , SN : AT210597 with magazine and

12 rounds of 9mm ammunition .

                                            A TRUE BILL


                                              / s; s ,(i.vtr)
                                            Foreperson




rrn2;~,
VIPAL J . PATEL




BRENT G. TABACCHI
Assistant United States Attorney




                                 Page 2 of 2
